                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KEVIN E. FIELDS, P83425,                            Case No. 18-cv-04469-CRB (PR)
                                   8                    Plaintiff,                             ORDER GRANTING MOTION
                                                                                               TO REVOKE PLAINTIFF’S IN
                                   9             v.                                            FORMA PAUPERIS STATUS
                                                                                               AND DISMISS ACTION
                                  10       BAYODE OMOSAIYE, et al.,                            WITHOUT PREJUDICE
                                  11                    Defendant(s).                          (ECF Nos. 8 & 10)

                                  12                                                      I.
Northern District of California
 United States District Court




                                  13            Plaintiff, a state prisoner currently incarcerated at California State Prison, Sacramento

                                  14   (SAC), filed a pro se complaint under 42 U.S.C. § 1983 while he was incarcerated at Salinas

                                  15   Valley State Prison (SVSP) alleging that SVSP medical officers and doctors have been

                                  16   deliberately indifferent to his serious medical needs by refusing to order further MRI studies

                                  17   and/or refer him for further consultation with a neurologist/neurosurgeon for chronic cervical pain

                                  18   for which he already has had two cervical-spine surgeries. Plaintiff also sought leave to proceed

                                  19   in forma pauperis (IFP) under 28 U.S.C. § 1915.

                                  20            On October 26, 2018, the court granted plaintiff’s request to proceed IFP and found that,

                                  21   liberally construed, the allegations in the complaint appear to state a cognizable claim under 42

                                  22   U.S.C. § 1983 for deliberate indifference to serious medical needs against the named SVSP
                                       medical officers and doctors,1 and ordered the United States marshal to serve them.
                                  23
                                                Defendants move to revoke plaintiff’s IFP status under 28 U.S.C. § 1915(g) and dismiss
                                  24
                                       the action without prejudice. Plaintiff did not file a response to the motion despite being advised
                                  25
                                       to do so and being granted two generous extensions of time.
                                  26

                                  27
                                       1
                                  28    Nurse Kirk was dismissed because there is no allegation or indication that Kirk is/was a
                                       decisionmaker in plaintiff’s treatment plan.
                                   1                                                  II.
                                               The Prison Litigation Reform Act of 1995 (PLRA) was enacted, and became effective, on
                                   2
                                       April 26, 1996. It provides that a prisoner may not bring a civil action or appeal a civil judgment
                                   3
                                       under 28 U.S.C. § 1915 “if the prisoner has, on 3 or more prior occasions, while incarcerated or
                                   4   detained in any facility, brought an action or appeal in a court of the United States that was
                                   5   dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon which relief
                                   6   may be granted, unless the prisoner is under imminent danger of serious physical injury.” 28

                                   7   U.S.C. § 1915(g). “Section 1915(g)’s cap on prior dismissed claims applies to claims dismissed
                                       both before and after the [PLRA’s] effective date.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th
                                   8
                                       Cir. 1997).
                                   9
                                               Defendants argue that plaintiff has had three or more prior prisoner actions or appeals
                                  10
                                       dismissed by a federal court on the grounds that they are frivolous, malicious, or fail to state a
                                  11   claim upon which relief may be granted. The court has reviewed the dismissals cited by
                                  12   defendants and finds that at least four of them qualify as “strikes” under 28 U.S.C. § 1915(g) –
Northern District of California
 United States District Court




                                  13   Fields v. Beard, No. 1:15-cv-00666-DAD-GSA (E.D. Cal. Nov. 21, 2017) (order of dismissal for
                                       failure to state a claim); Fields v. Junious, No. 1:11-cv-00669-LJO-SKO (E.D. Cal. Aug. 27,
                                  14
                                       2012) (same); Fields v. Vikjord, No. 1:09-cv-01770-MJS (E.D. Cal. Sept. 12, 2011) (same); Fields
                                  15
                                       v. Scribner, No. 1:03-cv-0674-REC-LJO (E.D. Cal. Nov. 12, 2004) (same). Plaintiff therefore
                                  16
                                       may proceed IFP only if he “makes a plausible allegation that [he] faced ‘imminent danger of
                                  17   serious physical injury’ at the time of filing.” Andrews v. Cervantes, 493 F.3d 1047, 1055 (9th
                                  18   Cir. 2007).
                                  19           The gravamen of plaintiff’s complaint is that SVSP medical officers and doctors have not

                                  20   given him the treatment he wants for his chronic cervical pain. Despite two prior cervical-spine
                                       surgeries and continued medical treatment, plaintiff wants them to order further MRI studies
                                  21
                                       and/or refer him for further consultation with a neurologist/neurosurgeon for a possible third
                                  22
                                       cervical-spine surgery. But unfortunately for plaintiff, his allegations are not enough to draw a
                                  23   plausible inference that he was in imminent danger of serious physical injury at the time he filed
                                  24   this action.
                                  25           Although regrettable, chronic pain generally is not enough to support an inference of

                                  26   imminent danger. See Fletcher v. Sherman, No. 1:18-cv-01317-LJO-EPG, 2018 WL 6385538, at
                                       *5 (E.D. Cal. Dec. 6, 2018). And chronic pain that is being treated, even if not to the plaintiff’s
                                  27
                                       liking, as is the case here, almost certainly is not enough to support an inference of imminent
                                  28
                                                                                         2
                                       danger of serious physical injury. See Thompson v. Rissa, No. 1:18-cv-00098-DKW-KSC, 2018
                                   1
                                       WL 2471450, at *2 & n.6 (D. Haw. June 1, 2018); Stewart v. Lystad, No. 2:16-cv-01439-BHS-
                                   2
                                       JRC, 2016 WL 6816278, at *3 (W.D. Wash. Oct. 14, 2016); Hardaway v. Days, No. 5:15-00495-
                                   3   RMW, at *2 (N.D. Cal. Nov. 10, 2015); Thomas v. Ellis, No. 4:12-cv-05563-CW, at **3-4 (N.D.
                                   4   Cal. Feb. 26, 2015).
                                   5          Plaintiff’s allegations of disagreement/dissatisfaction with the treatment plan for his

                                   6   chronic cervical pain at the time he filed this action do not satisfy the requirement that he “make[]
                                       a plausible allegation that [he] faced ‘imminent danger of serious physical injury’ at the time of
                                   7
                                       filing.” Andrews, 493 F.3d at 1055. Nor does he set forth any other reason whatsoever as to why
                                   8
                                       he should not be prevented from proceeding IFP under the rationale of 28 U.S.C. § 1915(g).
                                   9
                                                                                        III.
                                  10          For the foregoing reasons, defendants’ motion to revoke plaintiff’s IFP status (ECF No. 8)
                                  11   is GRANTED. But pursuant to the law of the circuit, the action is DISMISSED without prejudice
                                  12   to reopening upon plaintiff’s payment of the applicable $400 filing fee.
Northern District of California
 United States District Court




                                              The clerk is instructed to close the file and terminate defendants’ alternative motions to
                                  13
                                       dismiss (see ECF No. 8 (alternative argument) and ECF No. 10) as moot. Defendants may re-
                                  14
                                       notice the alternative motions if the action is reopened.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: April 19, 2019
                                  17
                                                                                        ______________________________________
                                  18
                                                                                        CHARLES R. BREYER
                                  19                                                    United States District Judge

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        KEVIN E. FIELDS,
                                   7                                                          Case No. 3:18-cv-04469-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        BAYODE OMOSAIYE, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on April 19, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  16
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Kevin E. Fields ID: P-83425
                                       California State Prison - SACIV A2-201
                                  21   300 Prison Road
                                       P.O. Box 2900
                                  22   Represa, CA 95671
                                  23

                                  24   Dated: April 19, 2019
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Lashanda Scott, Deputy Clerk to the
                                  28                                                      Honorable CHARLES R. BREYER

                                                                                          4
